Hill, C. J.
The plaintiff in error concedes that the evidence supports the’ verdict, and the only error complained of was the mere failure to charge-that the burden rests upon the plaintiff to establish by a preponderance of the evidence his contentions in the ease. In the absence of a request,, this was not error, especially where the court fully instructed the jury as to the respective contentions and their duty to determine the truth of such contentions from the evidence. Small v. Williams, 87 Ga. 682 (13 S. E. 589); Gunn, v. Harris, 88 Ga. 439 (14 S. E. 593); Powell v. Georgia & Fla. Ry. Co., 121 Ga. 803 (49 S. E. 759).

Judgment affirmed.